Exhibit 10.5
 
PG&E CORPORATION
 
2006 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK UNIT GRANT


PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below.  The Restricted Stock Units have been granted
under the PG&E Corporation 2006 Long-Term Incentive Plan, as amended (the
“LTIP”).  The terms and conditions of the Restricted Stock Units are set forth
in this cover sheet and in the attached Restricted Stock Unit Agreement (the
“Agreement”).
 
 
Date of Grant:                  March 1, 2013
 
Name of Recipient:         ANTHONY F. EARLEY,
JR.                                           
 
Recipient’s Participant
ID:   XXXXXXXX                                                                      
 
Number of Restricted Stock
Units:  75,845                                                                   


 
By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement.  You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Restricted Stock Units dated March 1,
2013, and any supplements to that prospectus.
 
If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 30 calendar days of the date of this award at
ATTN: LTIP Administrator, PG&E Corporation, One Market, Spear Tower, San
Francisco, CA 94105.
 
 
 


 




Attachment
 

 
 

--------------------------------------------------------------------------------

 

PG&E CORPORATION
 
2006 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AGREEMENT
 
The LTIP and Other Agreements
 
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock Units, subject to the terms of the
LTIP.  Any prior agreements, commitments, or negotiations are superseded.  In
the event of any conflict or inconsistency between the provisions of this
Agreement and the LTIP, the LTIP shall govern.  Capitalized terms that are not
defined in this Agreement are defined in the LTIP.  In the event of any conflict
between the provisions of this Agreement and the PG&E Corporation Officer
Severance Policy or the PG&E Corporation 2012 Officer Severance Policy, this
Agreement shall govern. For purposes of this Agreement, employment with PG&E
Corporation shall mean employment with any member of the Participating Company
Group.
 
Grant of Restricted Stock Units
 
PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement.  The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP.
 
Vesting of Restricted Stock Units
 
As long as you remain employed with PG&E Corporation, 20 percent of the total
number of Restricted Stock Units originally subject to this Agreement, as shown
above on the cover sheet, will vest on the first business day of March of each
of the first, second and third years following the Date of Grant, and the
additional 40 percent of the total number of shares of Restricted Stock Units
will vest on the on the first business day of March of the fourth year following
the Date of Grant (collectively, the “Normal Vesting Schedule”).  The amounts
payable upon each vesting date are hereby designated separate payments for
purposes of Code Section 409A.  Except as described below, all Restricted Stock
Units subject to this Agreement which have not vested upon termination of your
employment shall then be automatically cancelled. As set forth below, the
Restricted Stock Units may vest earlier upon the occurrence of certain events.
 
Pro-Rata Vesting of Restricted Stock Units
 
 
Notwithstanding any other vesting provisions noted in this Agreement, after you
complete at least three years of employment with PG&E Corporation, upon your
termination (other than termination for cause, voluntary termination,
Retirement, termination due to death or Disability, or termination in connection
with a Change in Control) additional Restricted Stock Units shall continue to
vest (as if you continued to be employed by PG&E Corporation) such that the
total number of vested Restricted Stock Units (including Restricted Stock Units,
if any, that vested prior to the date of termination) shall be equal to the
greater of (1) the actual number of vested Restricted Stock Units or (2) the
number determined by multiplying the total number of Restricted Stock Units
subject to this Agreement by the number of your days of service with PG&E
Corporation in the Normal Vesting Schedule (through the date of termination),
divided by the potential number of days of service in the Normal Vesting
Schedule.  All other unvested Restricted Stock Units will be cancelled upon such
termination.  Vested Restricted Stock Units will continue to be settled and paid
on the same time schedule and at the rate that would be normally applicable
(absent your termination of employment) until the pro-rated amount (if any) is
exhausted.
 
Dividends
 
Restricted Stock Units will accrue Dividend Equivalents in the event cash
dividends are paid with respect to PG&E Corporation common stock having a record
date prior to the date on which the Restricted Stock Units are settled.  Such
Dividend Equivalents will be converted into cash and paid, if at all, upon
settlement of the underlying Restricted Stock Units.
 
Settlement
 
Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock, subject to the satisfaction of Withholding Taxes,
as described below.  PG&E Corporation shall issue shares as soon as practicable
after the Restricted Stock Units vest in accordance with the Normal Vesting
Schedule (but not later than sixty (60) days after the applicable vesting date);
provided, however, that such issuance shall, if earlier, be made with respect to
all of your outstanding vested Restricted Stock Units (after giving effect to
the vesting provisions described below) as soon as practicable after (but not
later than sixty (60) days after) the earliest to occur of your (1) Disability
(as defined under Code Section 409A), (2) death or (3) “separation from
service,” within the meaning of Code Section 409A within 2 years following a
Change in Control.
 
Voluntary Termination
 
In the event of your voluntary termination (other than Retirement), all unvested
Restricted Stock Units will be cancelled on the date of termination.
 
Retirement
 
In the event of your Retirement, unvested Restricted Stock Units will continue
to vest and be settled pursuant to the Normal Vesting Schedule (without regard
to the requirement that you be employed), subject to the earlier settlement
provisions of this Agreement; provided, however that in the event of your
Retirement within 2 years following a Change in Control, all of your Restricted
Stock Units shall vest and be settled as soon as practicable after (but not
later than sixty (60) days after) the date of such event.  Your voluntary
termination of employment will be considered to be a Retirement if you are both
age 55 or older on the date of termination and if you were employed by PG&E
Corporation for at least five consecutive years ending on the date of
termination of your employment.
     
Termination for Cause
 
If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause, all unvested Restricted Stock Units will be cancelled on
the date of termination.
 
For these purposes, “cause” means when PG&E Corporation, acting in good faith
based upon information then known to it, determines that you have engaged in,
committed, or are responsible for, (1) serious misconduct, gross negligence,
theft, or fraud against PG&E Corporation and/or its affiliates, (2) refusal or
unwillingness to perform your duties; (3) inappropriate conduct in violation of
PG&E Corporation’s equal employment opportunity policy; (4) conduct which
reflects adversely upon, or making any remarks disparaging of, PG&E Corporation,
its Board of Directors, Officers, or employees, or its affiliates or
subsidiaries; (5) insubordination; (6) any willful act that is likely to have
the effect of injuring the reputation, business, or business relationships of
PG&E Corporation or its subsidiaries or affiliates; (7) violation of any
fiduciary duty; or (8) breach of any duty of loyalty.
 
Termination other than for Cause
 
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause, all unvested Restricted Stock Units will be cancelled unless
your termination was in connection with a Change in Control as provided below,
or if provisions relating to pro-rata vesting of Restricted Stock Units
apply.  All other unvested Restricted Stock Units will be cancelled unless your
termination of employment was in connection with a Change in Control as provided
below.
 
Death/Disability
 
In the event of your death or Disability while you are employed, all of your
Restricted Stock Units shall vest and be settled as soon as practicable after
(but not later than sixty (60) days after) the date of such event.  If your
death or Disability occurs following the termination of your employment and your
Restricted Stock Units are then outstanding under the terms hereof, then all of
your vested Restricted Stock Units plus any Restricted Stock Units that would
have otherwise vested during any continued vesting period hereunder shall be
settled as soon as practicable after (but not later than sixty (60) days after)
the date of your death or Disability.
 
Termination Due to Disposition of Subsidiary
 
(1) If your employment is terminated (other than termination for cause,  your
voluntary termination, or your Retirement) by reason of a divestiture or change
in control of a subsidiary of PG&E Corporation, which divestiture or change in
control results in such subsidiary no longer qualifying as a subsidiary
corporation under Section 424(f) of the Internal Revenue Code of 1986, as
amended (the “Code”), or (2) if your employment is terminated (other than
termination for cause, your voluntary termination, or your Retirement)
coincident with the sale of all or substantially all of the assets of a
subsidiary of PG&E Corporation, the Restricted Stock Units shall vest and be
settled in the same manner as for a “Termination other than for Cause” described
above.
 
Change in Control
 
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Restricted Stock Units
subject to this Agreement.
 
If the Restricted Stock Units are neither assumed nor continued by the Acquiror
or if the Acquiror does not provide a substantially equivalent award in
substitution for the Restricted Stock Units, all of your unvested Restricted
Stock Units shall automatically vest immediately preceding and contingent on,
the Change in Control and be settled in accordance with the Normal Vesting
Schedule, subject to the earlier settlement provisions of this Agreement.
 
Termination In Connection with a Change in Control
 
If you separate from service (other than termination for cause, your voluntary
termination, or Retirement) in connection with a Change in Control within three
months before the Change in Control occurs, all of your outstanding Restricted
Stock Units (including Restricted Stock Units that you would have otherwise
forfeited after the end of the continued vesting period) shall automatically
vest on the date of the Change in Control and will be settled in accordance with
the Normal Vesting Schedule (without regard to the requirement that you be
employed) subject to the earlier settlement provisions of this Agreement.  In
the event of such a separation in connection with a Change in Control within two
years following the Change in Control, your Restricted Stock Units (to the
extent they did not previously vest upon, for example, failure of the Acquiror
to assume or continue this Award) shall automatically vest on the date of such
separation and will be settled as soon as practicable after (but not later than
sixty (60) days after) the date of such separation.  PG&E Corporation shall have
the sole discretion to determine whether termination of your employment was made
in connection with a Change in Control
 
Delay
 
PG&E Corporation shall delay the issuance of any shares of common stock to the
extent it is necessary to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies); in such event, any shares of common stock to which you would
otherwise be entitled during the six (6) month period following the date of your
“separation from service” under Section 409A (or shorter period ending on the
date of your death following such separation) will instead be issued on the
first business day following the expiration of the applicable delay period.
 
Withholding Taxes
 
The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of Restricted Stock Units will be reduced by
a number of shares having an aggregate Fair Market Value, as determined by PG&E
Corporation, equal to the amount of any Federal, state, or local taxes of any
kind required by law to be withheld by PG&E Corporation in connection with the
Restricted Stock Units determined using the applicable minimum statutory
withholding rates, including social security and Medicare taxes due under the
Federal Insurance Contributions Act and the California State Disability
Insurance tax (“Withholding Taxes”).  If the withheld shares were not sufficient
to satisfy your minimum Withholding Taxes, you will be required to pay, as soon
as practicable, including through additional payroll withholding, any amount of
the Withholding Taxes that is not satisfied by the withholding of shares
described above.
 
Leaves of Absence
 
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed.  If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment.  See above under
“Voluntary Termination.”
 
Notwithstanding the foregoing, if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then you shall be deemed to have had a “separation from
service” for purposes of any Restricted Stock Units that are settled hereunder
upon such separation.  To the extent an authorized leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least six (6) months
and such impairment causes you to be unable to perform the duties of your
position of employment or any substantially similar position of employment, the
six (6) month period in the prior sentence shall be twenty-nine (29) months.
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.
 
Voting and Other Rights
 
You shall not have voting rights with respect to the Restricted Stock Units
until the date the underlying shares are issued (as evidenced by appropriate
entry on the books of PG&E Corporation or its duly authorized transfer agent).
 
No Retention Rights
 
This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation.  Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right to terminate your
employment at any time and for any reason.
 
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
California.


